SEVENTH COURT OF APPEALS
    SET FOR SUBMISSION ON ORAL ARGUMENT WEDNESDAY, JANUARY 8, 2014
                              AT 9:00 A.M.

    (Before Chief Justice Brian Quinn, Justice James T. Campbell, Justice Mackey K. Hancock)

07-13-00045-CR      Jonathan Shadden v. The State of Texas                 Lubbock County

                    Joel Cook - Appellant                                  O/A Requested

                    Jeffrey S. Ford, Asst. Criminal District               O/A Requested
                     Attorney - State




07-13-00147-CR      The State of Texas v. Gerald Barrow                    Hale County

                    LANEY LAW FIRM (Troy Bollinger) -                      O/A Requested
                     Appellant

                    Meredith Parker, Asst. District Attorney -             O/A Requested
                     State




07-13-00287-CV      City of Fritch v. Kirk Coker                           Hutchinson County

                    SPROUSE, SHRADER, SMITH, P.C.                          O/A Requested
                     (Lee Ann Reno, Alex Yarbrough) –
                     Appellant

                    KILLION LAW FIRM (James L. Killion,                    O/A Requested
                     Samantha Peabody Estrello) – Appellee